Citation Nr: 0922102	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  96-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2008,  the Veteran provided the RO with an 
authorization form which indicated that Social Security 
Administration (SSA) records and VA medical records were 
available.  These records could be relevant to the direct 
service connection aspect of this claim.  See Combee v. 
Brown, 34 Vet. 3rd 1039-(Fed. Cir. 1994).  A remand is 
necessary, as these records have not been obtained.  The 
Board regrets the delay associated with this additional 
development.  

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). Expedited handling is 
requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

2.  Obtain the Veteran's complete VA 
treatment records from the Decatur, 
Georgia, facility.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

